DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
 
Response to Arguments
Applicant’s response has been fully considered. Applicant’s amendments and the accompanying arguments with respect to the first through fourth connection areas, items a) and b) on pages 3 and 4 of the remarks, have been fully considered and are persuasive. The similar arguments applied to claim 13 and new claim 14 are likewise persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al. (US 2012/0018745).
Applicant’s argument at item c) on page 4 of the remarks has been fully considered but is not persuasive. Applicant argued the combination of references does not teach attaching an upper surface of the active circuit to a lower surface of the LED or the transfer substrate comprising electric connection areas to be connected to electric connection areas on a lower surface of the 
However, Oraw is not relied upon to teach this feature. Hasegawa discloses attaching an upper surface of the active circuit, 61 in Figure 7, to a lower surface of the LED 62, and attaching electric connection areas on a lower surface of the active circuit to electric connection areas on the transfer substrate 11, see paragraphs 103, 104, and 120. Oraw is merely relied upon to teach forming such connections by direct bonding.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 14, the claim refers to “the first surface of the active circuit of the chip that is not occupied by the first, second, third, and fourth hydrophilic connection areas on the first surface,” in lines 16 and 17. However, as previously claimed in lines 8-10, the first, second, third, and fourth hydrophilic connection areas are on the second surface. The conflicting references to the first and second surfaces render the claim unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Oraw (US 2014/0191246), Iguchi (US 2018/0358339), and Liu et al. (US 2012/0018745). 
In reference to claim 1, Suga et al. (US 2015/0048523), hereafter “Suga,” discloses a manufacturing method including the steps of: 
a) forming a plurality of chips, and on a lower surface of the chip, a first, a second, a third, and a fourth hydrophilic electric connection area, MR in Figures 3 and 4, and a hydrophobic area NR, the hydrophobic area extending over substantially the entire lower surface of the chip which is not occupied by the hydrophilic electric connection areas of the chip, paragraphs 99 and 125; 
b) forming a transfer substrate separate from the plurality of chips, the transfer substrate comprising, for each chip, on an upper surface of the transfer substrate, a first, a second, a third, and a fourth hydrophilic electric connection area intended to be respectively connected to the first, second, third, and fourth hydrophilic electric connection areas of the chip, and a hydrophobic area, the hydrophobic area of the transfer substrate extending over substantially the 
c) arranging a drop of a liquid on each electric connection area of the transfer substrate and/or on each electric connection area of each chip, paragraphs 222 and 223; and 
d) affixing the chips to the transfer substrate by direct bonding to electrically connect the electronic connection areas of each chip to the corresponding electric connection areas of the transfer substrate, paragraphs 178, 182, and 183, using the capillary restoring force of the drops to align the electric connection areas of the chips with the corresponding electric connection areas of the transfer substrate, paragraphs 232 and 233.
Suga does not disclose forming a display comprising a plurality of chips, each chip comprising at least one LED and an active circuit for controlling the at least one LED, wherein forming the plurality of chips comprises attaching the active circuit to the at least one LED by direct bonding, 
the first, second, third, and fourth hydrophilic electric connection areas being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first hydrophilic electric connection area being connected to a terminal of the at least one LED by a conductive via extending vertically through the active circuit,
wherein affixing the chips to the transfer substrate includes electrically connecting the at least one LED and the active circuit of each chip to the corresponding electric connection areas of the transfer substrate, wherein the active circuit of each chip comprises at least one transistor and at least one capacitive element for holding a bias signal, for the individual control of the at least one LED.

Hasegawa does not disclose forming the plurality of chips comprises attaching the active circuit to the at least one LED by direct bonding, 
the first, second, third, and fourth hydrophilic electric connection areas being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first hydrophilic electric connection area being 
or the active circuit of each chip comprises at least one transistor and at least one capacitive element for holding a bias signal for the individual control of the at least one LED.
Oraw (US 2014/0191246), hereafter “Oraw,” discloses a method of making an LED display device including teaching forming a plurality of chips comprising at least one LED and an active circuit for controlling the at least one LED comprises attaching the active circuit to the at least one LED by direct bonding, paragraph 56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for forming the plurality of chips to comprise attaching the active circuit to the at least one LED by direct bonding. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one bonding method for another.
Oraw does not disclose the first, second, third, and fourth hydrophilic electric connection areas being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first hydrophilic electric connection area being connected to a terminal of the at least one LED by a conductive via extending vertically through the active circuit, or
 the active circuit of each chip comprises at least one transistor and at least one capacitive element for holding a bias signal for the individual control of the at least one LED.
Iguchi (US 2018/0358339), hereafter “Iguchi,” discloses an LED display including teaching an active circuit comprising at least one transistor and at least one capacitive element for holding a bias signal, for the individual control of the LED, paragraphs 92, 103 and 104. It 
Iguchi does not disclose the first, second, third, and fourth hydrophilic electric connection areas being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first hydrophilic electric connection area being connected to a terminal of the at least one LED by a conductive via extending vertically through the active circuit.
Liu et al. (US 2012/0018745), hereafter “Liu,” discloses an LED device including teaching first, second, third, and fourth electric connection areas, 103C, 104C, and 105C in Figure 7, being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first electric connection area being connected to a terminal of the at least one LED by a conductive via 106C extending vertically through the active circuit, paragraph 30.
Regarding the first, second, third, and fourth electric connection areas, being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, these are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In 
Moreover, Iguchi discloses the active circuit requires a low power supply potential, ground, a high power supply potential, Vcc, a chip selection signal, RoI, and a luminosity data signal, CS, paragraph 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first, second, third, and fourth electric connection areas, to be intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal. One would have been motivated to do so in order to provide the signals and power to drive the LED display.
	In reference to claim 4, Suga discloses in each chip, the lower surface of the chip is planar, that is, the electric connection areas of the chip are flush with the external surface of the hydrophobic area; and/or the upper surface of the transfer substrate is planar, that is, the electric connection areas of the transfer substrate are flush with the external surface of the hydrophobic area, Figure 3(e) and Figure 9(a) and paragraph 120.
In reference to claim 5, Suga discloses in each chip, the electric connection areas of the chip form raised areas protruding from the lower surface of the chip; and/or the electric connection areas of the transfer substrate form raised areas protruding from the upper surface of the transfer substrate, Figures 3(a)-3(d).
In reference to claim 13, Suga discloses a device including: 
a plurality of chips, and on a lower surface of the chip, a first, a second, a third, and a fourth hydrophilic electric connection area, MR in Figures 3 and 4, and a hydrophobic area NR, the hydrophobic area extending over substantially the entire lower surface of the chip which is not occupied by the hydrophilic electric connection areas of the chip, paragraphs 99 and 125; 

wherein the chips are affixed to the transfer substrate by direct bonding to electrically connect the electronic connection areas of each chip to the corresponding electric connection areas of the transfer substrate, paragraphs 178, 182, and 183.
Suga does not disclose forming a display comprising a plurality of chips, each comprising at least one LED and an active circuit for controlling the LED, wherein the active circuit is attached to the at least one LED by direct bonding, 
the first, second, third, and fourth hydrophilic electric connection areas being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first hydrophilic electric connection area being connected to a terminal of the at least one LED by a conductive via extending vertically through the active circuit,
the at least one LED and the active circuit of each chip is electrically connected to the corresponding electric connection areas of the transfer substrate, wherein the active circuit of each chip comprises at least one transistor and at least one capacitive element for holding a bias signal, for the individual control of the at least one LED.

Hasegawa does not disclose the active circuit is attached to the at least one LED by direct bonding,
the first, second, third, and fourth hydrophilic electric connection areas being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first hydrophilic electric connection area being connected to a terminal of the at least one LED by a conductive via extending vertically through the active circuit, or

Oraw discloses an LED display device including teaching forming a plurality of chips comprising at least one LED and an active circuit for controlling the at least one LED wherein the active circuit is attached to the at least one LED by direct bonding, paragraph 56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the active circuit to be attached to the at least one LED by direct bonding. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one bonding method for another.
Oraw does not disclose the first, second, third, and fourth hydrophilic electric connection areas being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first hydrophilic electric connection area being connected to a terminal of the at least one LED by a conductive via extending vertically through the active circuit, or
 the active circuit of each chip comprises at least one transistor and at least one capacitive element for holding a bias signal for the individual control of the at least one LED.
Iguchi discloses an LED display including teaching an active circuit comprising at least one transistor and at least one capacitive element for holding a bias signal, for the individual control of the LED, paragraphs 92, 103 and 104. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the active circuit of each chip to comprise at least one transistor and at least one capacitive element for holding a bias signal for 
Iguchi does not disclose the first, second, third, and fourth hydrophilic electric connection areas being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first hydrophilic electric connection area being connected to a terminal of the at least one LED by a conductive via extending vertically through the active circuit.
Liu discloses an LED device including teaching first, second, third, and fourth electric connection areas, 103C, 104C, and 105C in Figure 7, being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first electric connection area being connected to a terminal of the at least one LED by a conductive via 106C extending vertically through the active circuit, paragraph 30.
Regarding the first, second, third, and fourth electric connection areas, being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, these are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the connection areas of Liu are capable of being configured to receive the respective connections.
Moreover, Iguchi discloses the active circuit requires a low power supply potential, ground, a high power supply potential, Vcc, a chip selection signal, RoI, and a luminosity data 
In reference to claim 14, Suga discloses a manufacturing method including the steps of: 
a) forming a plurality of chips, and on a second surface of the chip opposite the first surface of the chip, a first, a second, a third, and a fourth hydrophilic electric connection area, MR in Figures 3 and 4, and a hydrophobic area NR, the hydrophobic area extending over an entirety of the second surface of the chip that is not occupied by the first, second, third, and fourth hydrophilic electric connection areas on the second surface, paragraphs 99 and 125; 
b) forming a transfer substrate separate from the plurality of chips, the transfer substrate comprising, for each chip, on a surface of the transfer substrate, a first, a second, a third, and a fourth hydrophilic electric connection area intended to be respectively connected to the first, second, third, and fourth hydrophilic electric connection areas on the second surface of the chip, and a hydrophobic area, the hydrophobic area of the transfer substrate extending over an entirety of the surface of the transfer substrate that is not occupied by the hydrophilic electric connection areas on the surface of the transfer substrate, paragraphs 100, 125, 137, and 233;
c) arranging a drop of a liquid on each electric connection area of the transfer substrate and/or on each electric connection area of each chip, paragraphs 222 and 223; and 
d) affixing the chips to the transfer substrate by direct bonding to electrically connect the electronic connection areas of each chip to the corresponding electric connection areas of the transfer substrate, paragraphs 178, 182, and 183, using the capillary restoring force of the drops 
Suga does not disclose forming a display comprising a plurality of chips, each chip comprising at least one LED and an active circuit for controlling the at least one LED, wherein forming the plurality of chips comprises attaching a first surface of the active circuit to a surface of the at least one LED by direct bonding, 
the first, second, third, and fourth hydrophilic electric connection areas being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first hydrophilic electric connection area being connected to a terminal of the at least one LED by a conductive via extending vertically through the active circuit,
wherein affixing the chips to the transfer substrate includes electrically connecting the at least one LED and the active circuit of each chip to the corresponding electric connection areas of the transfer substrate, wherein the active circuit of each chip comprises at least one transistor and at least one capacitive element for holding a bias signal, for the individual control of the at least one LED.
Hasegawa discloses an emissive LED display, with reference to Figure 7, including forming a plurality of chips 50, each chip comprising at least one LED 62 and an active circuit 61 for controlling the LED, wherein forming the plurality of chips comprises attaching a first surface of the active circuit to a surface of the at least one LED, and affixing the chips to a transfer substrate 11 including electrically connecting the at least one LED and the active circuit of each chip to the corresponding electric connection areas of the transfer substrate, paragraphs 103, 104, and 120. It would have been obvious to one of ordinary skill in the art before the 
Hasegawa does not disclose forming the plurality of chips comprises attaching the active circuit to the at least one LED by direct bonding, 
the first, second, third, and fourth hydrophilic electric connection areas being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first hydrophilic electric connection area being connected to a terminal of the at least one LED by a conductive via extending vertically through the active circuit,
or the active circuit of each chip comprises at least one transistor and at least one capacitive element for holding a bias signal for the individual control of the at least one LED.
Oraw discloses a method of making an LED display device including teaching forming a plurality of chips comprising at least one LED and an active circuit for controlling the at least one LED comprises attaching the active circuit to the at least one LED by direct bonding, paragraph 56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for forming the plurality of chips to comprise attaching the active 
Oraw does not disclose the first, second, third, and fourth hydrophilic electric connection areas being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first hydrophilic electric connection area being connected to a terminal of the at least one LED by a conductive via extending vertically through the active circuit, or
 the active circuit of each chip comprises at least one transistor and at least one capacitive element for holding a bias signal for the individual control of the at least one LED.
Iguchi discloses an LED display including teaching an active circuit comprising at least one transistor and at least one capacitive element for holding a bias signal, for the individual control of the LED, paragraphs 92, 103 and 104. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the active circuit of each chip to comprise at least one transistor and at least one capacitive element for holding a bias signal for the individual control of the at least one LED. One would have been motivated to do so in order to provide a drive current to the LED after a selection period has ended, paragraph 104.
Iguchi does not disclose the first, second, third, and fourth hydrophilic electric connection areas being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, the first hydrophilic electric connection area being connected to a terminal of the at least one LED by a conductive via extending vertically through the active circuit.

Regarding the first, second, third, and fourth electric connection areas, being intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal, these are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the connection areas of Liu are capable of being configured to receive the respective connections.
Moreover, Iguchi discloses the active circuit requires a low power supply potential, ground, a high power supply potential, Vcc, a chip selection signal, RoI, and a luminosity data signal, CS, paragraph 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first, second, third, and fourth electric connection areas, to be intended to receive respectively a low power supply potential, a high power supply potential, a chip selection signal, and a luminosity data signal. One would have been motivated to do so in order to provide the signals and power to drive the LED display.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Oraw (US 2014/0191246), Iguchi (US 2018/0358339), and Liu et al. (US 2012/0018745) as applied to claim 1 above and further in view of Sugiyama et al. (US 2012/0291950).
In reference to claim 2, Suga discloses the electric connection areas of the chips and of the transfer substrates are made of metal, paragraph 99.
Suga does not disclose the hydrophobic areas of the chip and of the transfer substrate are made of a hydrophobic polymer.
Sugiyama et al. (US 2012/0291950), hereafter “Sugiyama,” discloses a method of mounting semiconductor chips including teaching forming hydrophobic areas of a hydrophobic polymer, paragraph 53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the hydrophobic areas of the chip and of the transfer substrate to be made of a hydrophobic polymer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one hydrophobic material for another.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Oraw (US 2014/0191246), Iguchi (US 2018/0358339), and Liu et al. (US 2012/0018745) as applied to claim 1 above and further in view of Berthier et al. (US 2014/0283367).
In reference to claim 3, Suga in view of Hasegawa, Oraw, Iguchi, and Liu does not disclose the electric connection areas of the chips and of the transfer substrate are made of a 
Berthier et al. (US 2014/0283367) discloses a method of making semiconductor devices including teaching hydrophilic areas are made of a material forming a drop contact angle smaller than 10° with the liquid, and hydrophobic areas are made of a material forming a drop contact angle greater than 20° with the liquid, paragraph 60. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for electric connection areas of the chips and of the transfer substrate to be made of a material forming a drop contact angle smaller than 10° with the liquid, and the hydrophobic areas of the chips and of the transfer substrate to be made of a material forming a drop contact angle greater than 20° with the liquid. One would have been motivated to do so in order to provide a large difference in wettability for a high success rate of alignment, paragraph 40.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Oraw (US 2014/0191246), Iguchi (US 2018/0358339), and Liu et al. (US 2012/0018745) as applied to claim 1 above and further in view of Fischer et al. (US 2010/0171215).
In reference to claim 6, Suga in view of Hasegawa, Oraw, Iguchi, and Liu does not disclose at the end of step a), the chips are arranged on a support substrate with a pitch between chips smaller than the pitch between chips of the final display device; and at step d), a plurality of chips are selectively separated from the support substrate at the pitch of the final display device and affixed to the transfer substrate at this same pitch.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Oraw (US 2014/0191246), Iguchi (US 2018/0358339), Liu et al. (US 2012/0018745), and Fischer et al. (US 2010/0171215) as applied to claim 6 above and further in view of Zou et al. (US 2017/0330856).
In reference to claim 7, Fischer discloses the selective separation of the chips is formed by means of a local laser beam, paragraph 87. 
Fischer is silent regarding the local laser beam being projected from the surface of the support substrate opposite to the chips.
Zou et al. (US 2017/0330856) discloses the selective separation of the chips is formed by means of a local laser beam 208 projected from the surface of the support substrate 204 opposite to the chips 205, Figure 3C and paragraph 66. It would have been obvious to one of ordinary .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Oraw (US 2014/0191246), Iguchi (US 2018/0358339), Liu et al. (US 2012/0018745), and Fischer et al. (US 2010/0171215), as applied to claim 6 above and further in view of Sugiyama et al. (US 2012/0291950).
In reference to claim 8, Suga in view of Hasegawa, Oraw, Iguchi, Liu, and Fischer does not disclose the support substrate comprises one or a plurality of through openings opposite each chip, the selective separation of the chips being performed via these openings.
Sugiyama discloses a method of mounting semiconductor chips including teaching a support substrate comprising one or a plurality of through openings 206 opposite each chip, the selective separation of the chips being performed via these openings, paragraphs 123, 124, 130, and 131. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the support substrate to comprise one or a plurality of through openings opposite each chip, the selective separation of the chips being performed via these openings. One would have been motivated to do so in order to hold the chips in place by vacuum, paragraph 24.
In reference to claim 9, Suga in view of Hasegawa, Iguchi, Liu, and Fischer does not disclose at the end of step a), the chips are only laid, with no bonding, on the support substrate; and at step d), the transfer substrate is brought above the chips, with its upper surface facing the 
Sugiyama discloses a method of mounting semiconductor chips including teaching layer chips, with no bonding, on a support substrate, paragraph 110, and affixing the chips to a transfer substrate by bring the transfer substrate above the chips with its upper surface facing the lower surfaces of the chips, and laid on the chips to simultaneously sample a plurality of chips at the pitch of the final display device, Figures 12F-12H and paragraphs 105-109. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for at the end of step a), the chips to be only laid, with no bonding, on the support substrate; and at step d), the transfer substrate is brought above the chips, with its upper surface facing the lower surfaces of the chips, and laid on the chips to simultaneously sample a plurality of chips at the pitch of the final display device. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one transfer method for another.
In reference to claim 10, Suga in view of Hasegawa, Oraw, Iguchi, Liu, and Fischer does not disclose the support substrate comprises cavities having the chips arranged therein so that the chips are laterally held by the cavity walls.
Sugiyama discloses a method of mounting semiconductor chips including teaching a support substrate 200 comprising cavities having the chips arranged therein so that the chips are laterally held by the cavity walls, Figure 15C and paragraph 36. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the support substrate to comprise cavities having the chips arranged therein so that the chips are laterally . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2015/0048523) in view of Hasegawa et al. (US 2018/0045383), Oraw (US 2014/0191246), Iguchi (US 2018/0358339), Liu et al. (US 2012/0018745), Fischer et al. (US 2010/0171215), and Sugiyama et al. (US 2012/0291950) as applied to claim 10 above and further in view of Otsuki et al. (US 6,261,370).
In reference to claim 11, Suga in view of Hasegawa, Oraw, Iguchi, Fischer and Sugiyama does not disclose the bottom of each cavity of the support substrate is non-planar.
Otsuki et al. (US 6,261,370) discloses a support substrate in Figure 1 including teaching the bottom 2a of each cavity of the support substrate 1 is non-planar, col. 6 lines 54-64. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the bottom of each cavity of the support substrate to be non-planar. One would have been motivated to do so in order to reduce the surface of the support substrate that is in contact with the semiconductor device, col. 7 lines 23-27.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897